DETAILED ACTION
First Office Action with respect to claims 1-37.  Claims 1, 19 and 37 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2017/0208476 A1
Khambekar et al. 
07-2017
US-2016/0105815 A1
Sugahara et al.
04-2016
US-2016/0242031 A1
Ojanen et al.
08-2016


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A computer-readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations including… The claim does not define a “computer-readable medium” and the corresponding description doesn’t teach what the medium is limited to.  non-transitory computer-readable medium comprising…Appropriate correction is required. 

Allowable Subject Matter
Claims 1 – 36 are allowed.
Claims 1 and 19 both refer to managing frequency access in a shared spectrum available to a radio local access network (RLAN) in a wireless network and consists of:
 1) retrieving a plurality of parameters for one or more high-priority users in the wireless network, wherein the plurality of parameters includes location and frequency information associated with each of the one or more high-priority users,
2)  computing, based on the retrieved parameters, a plurality of interference-to-noise power ratio (I/N) contours,
3) storing the plurality of UN contours in a database,
4) receiving, from an RLAN device in the wireless network, a request that includes a first value, the request being for spectrum availability,
5) extracting, based on at least the first value in the request for spectrum availability, an I/N contour from the database matching RLAN device parameters,
6); determining, based on the extracted UN contour, available frequency information corresponding to the received request for spectrum availability, and 
7) transmitting, to the RLAN device, the available frequency information.


The following is a statement of reasons for the indication of allowable subject matter:  
While it is known in the art, for example Khambekar, for systems to manage spectrum where a request for frequency availability includes parameters.  One or more of the parameters are used to quantify a spectrum space and the request is granted or denied according to the utilized spectrum and available spectrum. [0118-0119] The propagation environment is also characterized using such metrics including interference-to-noise power ratio (I/N).  [0049, 0165] and Figs. 8 & 10. Also see Sugahara at [0268, 0344] Priority users are also taken in to account in determining available frequencies. See Ojanen at [0075-0076]

Conclusion
The combined prior art doesn’t teach each and every element of the independent claims 1 and 19.  The claims are, therefore allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/WILLIAM NEALON/Primary Examiner, Art Unit 2643